Exhibit 10.2

AGENUS INC.

2016 EXECUTIVE INCENTIVE PLAN

This 2016 Executive Incentive Plan (the “Plan”) has been established to advance
the interests of Agenus Inc. (the “Company”) by providing for the grant of
short-term incentive compensation awards to executive officers and other key
employees of the Company and its Affiliates (as defined in Section II below).
The Plan is intended to comply with the requirements for tax deductibility
imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”) (Section 162(m) of the Code, together with the regulations thereunder,
“Section 162(m)”), to the extent applicable.

I. ADMINISTRATION

The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). In the case of any Award (as defined
in Section III below) intended to qualify as exempt performance-based
compensation under Section 162(m), as determined by the Committee (a “Section
162(m) Award”), (i) if any member of the Compensation Committee is not an
“outside director” (as defined in Section 162(m)), the “Committee” for purposes
of the Plan will consist of a subcommittee consisting solely of those Committee
members who are “outside directors” as so defined (and where applicable,
references in the Plan to the Committee shall be deemed to be references to such
subcommittee) and (ii) the Committee may delegate to other persons
administrative functions that do not involve discretion. In the case of Awards
other than Section 162(m) Awards, the Committee may delegate to other persons
such duties, powers and responsibilities as it deems appropriate. To the extent
of any such delegation, references herein to the “Committee” shall be deemed to
refer to the person or persons to whom such authority has been delegated.

The Committee shall have the authority to interpret the Plan and Awards, to
determine eligibility for Awards, to determine the terms of and the conditions
applicable to any Award, and generally to do all things necessary to administer
the Plan. Any interpretation or decision by the Committee with regard to the
Plan or any Award shall be final and conclusive on all parties.

II. ELIGIBILITY; PARTICIPANTS

Executive officers and other key employees of the Company and its Affiliates
shall be eligible to participate in the Plan. An “Affiliate” means any
corporation or other entity that stands in a relationship to the Company that
would result in the Company and such corporation or other entity being treated
as a single employer under Section 414(b) or Section 414(c) of the Code. The
Committee shall select, from among those eligible, the persons who shall from
time to time participate in the Plan (each, a “Participant”). Participation with
respect to one Award under the Plan shall not entitle an individual to
participate with respect to a subsequent Award or Awards, if any.

III. GRANT OF AWARDS

The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Committee may determine
(each such period, a “Performance Period”) to which the Award relates. Awards
may be Section 162(m) Awards or other Awards. A

 

1



--------------------------------------------------------------------------------

Participant who is granted an Award shall be entitled to payment, if any, under
the Award only if all conditions to payment have been satisfied in accordance
with the Plan and the terms of the Award. By accepting (or, under such rules as
the Committee may prescribe, being deemed to have accepted) an Award, the
Participant agrees (or will be deemed to have agreed) to the terms of the Award
and the Plan. The Committee shall select the Participants, if any, who are to
receive Awards for a Performance Period and, in the case of each Award, shall
establish the following:

 

  (a) the Performance Criteria (as defined in Section IV below) applicable to
the Award;

 

  (b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and

 

  (c) such other terms and conditions as the Committee deems appropriate with
respect to the Award.

For Section 162(m) Awards, (i) such terms shall be established by the Committee
not later than (A) the ninetieth (90th) day after the beginning of the
Performance Period, in the case of a Performance Period of 360 days or longer,
or (B) the end of the period constituting the first quarter of the Performance
Period, in the case of a Performance Period of less than 360 days, and (ii) once
the Committee has established the terms of such Award in accordance with the
foregoing, it shall not thereafter adjust such terms, except to reduce payments,
if any, under the Award in accordance with Section V or as otherwise permitted
in accordance with the requirements of Section 162(m), to the extent applicable.

IV. PERFORMANCE CRITERIA

As used in the Plan, the term “Performance Criteria” means specified criteria,
other than the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award. A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss and may be applied to a Participant
individually, or to a business unit or division or the Company as a whole. For
Section 162(m) Awards, a Performance Criterion will mean an objectively
determinable measure or objectively determinable measures of performance
relating to any or any combination of the following or any derivation of the
following (measured either absolutely or comparatively (including, without
limitation, by reference to an index or indices or a specified peer group or a
select group of companies) and determined either on a consolidated basis or, as
the context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof and subject to such adjustments,
if any, as the Committee specifies, consistent with the requirements of
Section 162(m)): sales; revenues; assets; expenses; earnings before or after
deduction for all or any portion of interest, taxes, depreciation, amortization
or equity expense, whether or not on a continuing operations or an aggregate or
per share basis; return on equity, investment, capital, capital employed or
assets; one or more operating ratios; operating income or profit, including on
an after-tax basis; net income; debt levels or reduction, leverage ratios or
credit rating; market share; capital expenditures; cash flow (including, but not
limited to, operating cash flow and free cash flow); stock price; stockholder
return; sales of particular products or services; customer acquisition,
expansion and retention; regulatory compliance; regulatory or other filings or
approvals; research, development, clinical, regulatory, manufacturing or product
development milestones; discovery, preclinical or clinical stage

 

2



--------------------------------------------------------------------------------

scientific discoveries, objectives or inventions; manufacturing or process
developments; acquisitions and divestitures (in whole or in part); new or
expanded joint ventures, strategic alliances, licenses, collaborations or
partnerships, or achievement of milestones under any of the foregoing;
spin-offs, split-ups and the like; reorganizations; recapitalizations,
restructurings, financings (issuance of debt or equity), refinancings or other
capital raising transactions; receipt of alternative financing; implementation
or completion of critical projects; employee satisfaction; achievements in
strengthening the Company’s intellectual property position; recruiting and
maintaining personnel; transactions that would constitute a change of control;
or any combination of the foregoing. Provided that the Committee has specified
at least one Performance Criterion under this Section IV intended to qualify an
Award as performance-based under Section 162(m), the Committee may specify other
performance goals or criteria (whether or not noted in this Section IV) as a
basis for its exercise of negative discretion with respect to the Award. To the
extent consistent with the requirements of Section 162(m), the Committee may
establish that, in the case of any Section 162(m) Award, one or more of the
Performance Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, the impact of charges for
restructurings, discontinued operations, mergers, acquisitions, and other
unusual or infrequently occurring items, and the cumulative effects of tax or
accounting changes, each as defined by U.S. generally accepted accounting
principles) occurring during the Performance Period that affect the applicable
Performance Criterion or Criteria. With respect to Awards other than
Section 162(m) Awards, the Committee may provide that such Award, and any
related Performance Criterion or Criteria, will be adjusted in a manner as
determined by the Committee in its sole discretion.

V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS

As soon as practicable after the close of a Performance Period, the Committee
shall determine whether and to what extent, if at all, the Performance Criterion
or Criteria applicable to each Award granted for the Performance Period have
been satisfied and, in the case of Section 162(m) Awards, shall take such steps
as it determines to be sufficient to satisfy the certification requirement under
Section 162(m) as to such performance results. The Committee shall then
determine the actual payment, if any, under each Award. No amount may be paid
under a Section 162(m) Award unless the Performance Criterion or Criteria
applicable to the payment of such amount have been certified as having been
satisfied as set forth above. The Committee may, in its sole and absolute
discretion and with or without specifying its reasons for doing so, after
determining the amount that would otherwise be payable under any Award for a
Performance Period, reduce (including to zero) the actual payment, if any, to be
made under such Award. The Committee may exercise the discretion described in
the immediately preceding sentence either in individual cases or in ways that
affect more than one Participant. In each case the Committee’s discretionary
determination, which may affect different Awards and Participants differently,
will be binding on all parties.

VI. PAYMENT UNDER AWARDS

Except as otherwise determined by the Committee or as otherwise provided in this
Section VI, all payments under the Plan will be made, if at all, no later than
March 15 of the calendar year following the calendar year in which the
Performance Period ends; provided, that the

 

3



--------------------------------------------------------------------------------

Committee may authorize elective deferrals of any payment under an Award in
accordance with the deferral rules of Section 409A of the Code and the
regulations thereunder (Section 409A of the Code, together with the regulations
thereunder, “Section 409A”). Except as determined otherwise by the Committee, an
Award payment will not be made unless the Participant has remained employed by
the Company or its Affiliates through the date of payment. Any deferrals with
respect to a Section 162(m) Award will be subject to adjustment for notional
interest or other notional earnings in a manner consistent with (as determined
by the Committee) the requirements of Section 162(m). Awards under the Plan are
intended either to qualify for an exemption from, or to comply with the
requirements of, Section 409A, but neither the Company nor any Affiliate, nor
the Committee, nor any person acting on behalf of the Company, any Affiliate, or
the Committee, will be liable for any adverse tax or other consequences to any
Participant or to the estate or beneficiary of any Participant or to any other
holder of an Award, including, but not limited to, by reason of the application
of Section X below or any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of an
Award to satisfy the requirements of Section 409A or by reason of Section 4999
of the Code, or otherwise asserted with respect to the Award.

VII. PAYMENT LIMITS

The maximum amount payable to any Participant in any fiscal year of the Company
under Awards will be $1,470,000, which limitation, with respect to any such
Awards for which payment is deferred in accordance with Section VI above, shall
be applied without regard to such deferral.

VIII. TAX WITHHOLDING

All payments under the Plan shall be subject to reduction for applicable tax and
other legally or contractually required withholdings.

IX. AMENDMENT AND TERMINATION

The Committee may amend the Plan at any time and from time to time; provided,
that, with respect to Section 162(m) Awards, no amendment for which
Section 162(m) would require stockholder approval in order to preserve the
eligibility of such Awards as exempt performance-based compensation shall be
effective unless approved by the stockholders of the Company in a manner
consistent with the requirements of Section 162(m). The Committee may at any
time terminate the Plan.

X. MISCELLANEOUS

(a) Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to any Award, in each case to the extent provided
by the Committee in connection with (i) a breach by the Participant of an Award
agreement or the Plan, or any non-competition, non-solicitation, confidentiality
or similar covenant or agreement with the Company or any Affiliate or (ii) an
overpayment to the Participant of incentive compensation due to inaccurate
financial data. Without limiting the generality of the foregoing, the Committee
may recover Awards and payments under any Award in accordance with any
applicable Company clawback or recoupment policy, as such policy may be amended
and in effect from time to time, or as

 

4



--------------------------------------------------------------------------------

otherwise required by law, regulation or applicable stock exchange listing
standards, including, without limitation, Section 10D of the Securities Exchange
of 1934, as amended. Each Participant, by accepting an Award pursuant to the
Plan, shall be deemed to have agreed to return the full amount required under
this Section X(a) at such time and in such manner as the Committee shall
determine in its sole discretion and consistent with applicable law.

(b) No person shall have any claim or right to be granted an Award, nor shall
the selection for participation in the Plan for any Performance Period be
construed as giving a Participant the right to be retained in the employ or
service of the Company or its Affiliates for that Performance Period or for any
other period. The loss of an Award will not constitute an element of damages in
the event of termination of employment for any reason, even if the termination
is in violation of an obligation of the Company or any Affiliate to the
Participant.

(c) Section 162(m) Awards under the Plan shall be construed and administered in
a manner consistent with the exemption of Award payments as exempt
performance-based compensation under Section 162(m). Subject to the foregoing,
the Committee shall have complete discretion to construe the Plan and all
matters arising under the Plan.

(d) The Plan shall be governed by the laws of the Commonwealth of Massachusetts
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive laws of another
jurisdiction. The Plan shall be effective for Performance Periods beginning on
or after January 1, 2017 (to the extent the material terms of the Plan have been
approved by the Company’s shareholders prior to such date).

* * * * * *

Approved by the Board of Directors April 8, 2016

Approved by the Shareholders on June 14, 2016

 

5